Citation Nr: 1024411	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  08-04 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
August 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In May 2010, the Veteran testified before the undersigned at 
the RO.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a November 2004 rating decision, the RO denied service 
connection for PTSD.  The Veteran was notified of the 
decision and of his appellate rights that same month but did 
not file an appeal.

2.  The evidence received since the November 2004 rating 
decision is new, relates to an unestablished fact necessary 
to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.

3.  PTSD was incurred in service.




CONCLUSIONS OF LAW

1.  The RO's November 2004 decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 
(2009).

2.  The evidence received since the November 2004 RO rating 
decision is new and material; the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The criteria for service connection for PTSD are met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the fully favorable decision contained herein, the 
Board finds that any discussion of the duties to notify and 
assist is unnecessary.

In an unappealed decision dated in November 2004, the RO 
denied the Veteran's claim of entitlement to service 
connection for PTSD.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 U.S.C.A. § 7105 
(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  Thus, the November 
2004 decision became final because the Veteran did not appeal 
the determination.

The PTSD claim may be reopened if new and material evidence 
is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The Veteran filed this application to reopen his claim in 
December 2006.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In denying service connection in November 2004, the RO noted 
that the Veteran failed to report for his scheduled 
examination in March 2004.  Therefore, there was no evidence 
of a currently existing chronic condition that was related to 
service.  Evidence received since the last final decision 
includes an April 2010 written statement from the Veteran's 
private licensed mental health counselor, in which she 
indicates that the Veteran has PTSD symptoms from his combat 
experiences in Laos, showing that the Veteran's PTSD is 
etiologically related to service.  This evidence was not 
previously submitted to agency decision makers and relates to 
an unestablished fact necessary to substantiate the claim.  
Therefore, it is new and material; and the petition to reopen 
the service connection claim is granted.  See 38 C.F.R. 
3.156.

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2009).  Additionally, a diagnosis of PTSD must meet 
all diagnostic criteria as stated in the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) published by 
the American Psychiatric Association.

The law provides that "[i]f the evidence establishes that 
the Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor."  38 C.F.R. § 3.304(f)(2) 
(2009).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service records show that, upon entry, the Veteran denied a 
history of depression or excessive worry.  August and 
September 1968 service records indicate that the Veteran was 
noted to have chronic anxiety.  He was unable to control his 
temper.  He was evaluated and diagnosed with anxiety reaction 
with depression.  The June 1969 separation examination report 
shows that the Veteran was normal, and he reported a history 
of depression or excessive worry and nervous trouble.

The Veteran's service personnel records show that he was a 
vehicle mechanic.  He had service in Thailand from February 
1967 to January 1968 and in Germany from April 1968 to August 
1969.

Post-service, a June 1999 VA outpatient record shows that the 
Veteran reported PTSD due to his time in Laos.

A November 2003 VA treatment record shows a diagnosis of PTSD 
(combat).

In an October 2006 written statement, the Veteran indicated 
that, while in service, his truck was hit by a landmine, and 
he was wounded with shrapnel.

In a December 2006 written statement, the Veteran stated that 
in 1967, he volunteered to go to Laos.  On the last trip 
back, his truck exploded going over a landmine, and the 
Veteran was injured.

In January 2007, the Veteran underwent VA examination.  He 
stated that he was stationed in Laos during service.  He 
related the stressful incidents that occurred during service.  
He stated that he was injured twice but denied the Purple 
Heart.  The Veteran stated that he was in combat.  The 
Veteran reported the incident when his truck hit a landmine, 
and he was wounded.  He witnessed others killed and wounded 
and feared for his life.  The diagnosis was PTSD with 
depression and anxiety.

In an August 2007 written statement, the Veteran's private 
treatment providers indicate that the Veteran served in 
active combat and was treated for the first time in 1969.  
Post-service, he sought treatment in June 1999 and September 
2003.  The Veteran suffered from the symptoms of PTSD.  They 
believed that the Veteran's history of symptoms supported a 
finding of chronicity.

In May 2010, the Veteran submitted a photograph of the truck 
he was riding in that hit a landmine.  The Veteran also 
submitted documentation showing that units stationed in 
Thailand often went on missions to Laos.

In an April 2010 written statement, the Veteran's private 
counselor indicated that the Veteran continued to experience 
PTSD symptoms from his combat experiences in Laos.  

In May 2010, the Veteran testified before the undersigned.  
He again described the incident when his truck hit a 
landmine.  

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the evidence 
shows that the Veteran has PTSD that is due to his service.  
Specifically, the medical evidence of record clearly contains 
an adequate diagnosis of PTSD.  Furthermore, the Board finds 
that the service and unit information, including the 
photograph of his truck that was hit by a landmine, submitted 
by the Veteran in May 2010 corroborates his in-service 
stressor.  Finally, the Board finds that the April 2010 
written statement from the Veteran's counselor provides a 
competent and probative opinion that his PTSD is related to 
this confirmed, in-service stressor.

Therefore, resolving all doubt to the benefit of the Veteran, 
the Board finds that the competent evidence of record 
supports a finding that PTSD should be service connected.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The application to reopen the claim of entitlement to service 
connection for PTSD is reopened.

Service connection for PTSD is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


